Citation Nr: 0001078	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-26 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J. Juarbe


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This appeal arose from a March 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  In December 1997, the veteran and his 
physician testified at a personal hearing at the RO.  


FINDING OF FACT

The veteran's diagnosed PTSD is not shown to have its origin 
in his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The veteran's DD-214 indicated that he had been awarded the 
Combat Infantryman's Badge, the Korean Service Medal and the 
United Nations Service Medal.  This document also indicated 
that he had received a flesh wound to the neck on September 
21, 1952.  Subsequent records also noted that he had received 
the Purple Heart.  

A private physician, J. Juarbe, submitted a statement in 
February 1996.  According to the veteran, whenever he hears 
explosions he would throw himself to the floor.  He also 
thinks that chipping hammers are machine guns and he hides 
when he sees or hears helicopters.  He tended to seclude 
himself at home and reported that he 

"goes back" to Korea whenever he sees any Chinese.  The 
veteran had also stated that he had recurrent nightmares of 
Korea and feelings of guilt about his inability to help 
wounded friends.

The veteran was examined by VA in September 1996.  He 
admitted that he had not had any psychiatric treatment since 
his discharge from service in December 1952.  His chief 
complaint was of nightmares ever since he was wounded in 
Korea.  He would think about his comrades in service who had 
been wounded; he felt guilty about not having been able to 
help them.  He reported that he could tolerate loud noises 
and that the sound of a chipping hammer would transport him 
back to Korea.  Because of his irritability, he was socially 
isolated.  The objective examination found that he was alert 
and oriented in three spheres, with an anxious and depressed 
mood.  His affect was constricted.  Attention, concentration 
and memory were described as good.  His speech was clear and 
coherent and he denied hallucinations.  A diagnosis was 
deferred pending a review of the claims file.  In February 
1997, following review of the folder, the veteran was 
diagnosed with an anxiety disorder, not otherwise specified 
and rule out alcohol abuse.  

The veteran and Dr. Juarbe testified at a personal hearing in 
December 1997.  Dr. Juarbe testified that he had examined the 
veteran twice, in September 1996 and December 1997.  It was 
his opinion that the veteran met the criteria for a diagnosis 
of PTSD.  He admitted that he had not treated the veteran 
prior to 1996, and it was conceded that the veteran had not 
sought any treatment for any psychiatric complaints between 
1952 and 1996.  The physician commented that the veteran had 
told him that he been assigned to stack dead bodies on Kelly 
Hill in order to collect their dog tags.  These soldiers had 
reportedly been dead for at least three days.  It was while 
carrying out this assignment that he was wounded.  The 
veteran also testified about collecting the dog tags and 
recounted how he was wounded by sniper fire.  He indicated 
that he suffered from insomnia, a bad temper, irritability, 
intolerance to strong noises, nightmares, and recollections 
of service experiences.  He also noted that he did not 
socialize.


The veteran was re-examined by VA on June 4, 1999.  Again, it 
was noted that he had never had any psychiatric treatment.  
He claimed to have had nightmares involving helicopters and 
wounded people.  He indicated that he had constant memories 
of his service.  The objective examination found that he was 
alert, oriented in three spheres, pleasant and cooperative.  
His mood was slightly depressed and anxious and his affect 
was constricted.  His attention, concentration and memory 
were good.  His speech was clear and coherent and his 
judgment and insight were fair.  The diagnoses were anxiety 
disorder, not otherwise specified; and alcohol abuse.  The 
examiners stated that "[b]ased on the veteran's history, 
records, evaluation and psychological evaluation, the Board 
considers that the veteran does not fulfills (sic) the 
diagnostic criteria for post traumatic stress disorder."  On 
June 28, 1999, he was evaluated by a VA psychologist.  During 
this interview, the veteran described himself as very strict, 
irritable, explosive, tense and depressed.  While he was 
tense during the interview, he was cooperative.  He was 
oriented in three spheres and was anxious and depressed.  His 
testing results showed a great deal of emotional turmoil, 
manifested by anxiety, tension and agitation.  He displayed a 
high level of anxiety.  

After a careful review of the evidence of record, it is 
determined that that evidence does not support a finding of 
entitlement to service connection for PTSD.  The veteran has 
established that he suffered an inservice stressor sufficient 
to result in PTSD.  He was clearly engaged in combat with the 
enemy, as is evidenced by his Combat Infantryman's Badge and 
his Purple Heart award.  However, this evidence does not 
establish an unequivocal diagnosis of PTSD.  While the 
veteran has submitted an opinion from a private physician 
(who also testified at a personal hearing in the veteran's 
behalf) that his symptoms met the criteria for a diagnosis of 
PTSD, it is noted that this physician never saw the veteran 
prior to 1996.  His opinion was not based upon a review of 
the claims folder, nor on the results of psychological 
testing.  The two VA examinations, however, did include a 
review of the entire folder, as well as a psychological 
evaluation with proper testing.  Therefore, it is found that 
greater weight will be afforded to the objective and 

extensive testing performed by VA.  These two examinations 
failed to diagnosis PTSD; rather, both diagnosed an anxiety 
disorder.  In fact, the examination conducted in June 1999 
specifically found that the veteran's symptoms did not 
fulfill the diagnostic criteria for PTSD.  Therefore, it is 
concluded that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.


ORDER

Service connection for PTSD is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

